           Case 2:20-cv-00893-RAJ-BAT Document 63 Filed 08/17/21 Page 1 of 1




 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6   CANDACE ERMELS,

                                Plaintiff,                 CASE NO. 2:20-cv-00893-RAJ-BAT
 7
             v.                                            BRIEFING SCHEDULE
 8

 9   SHORELINE SCHOOL DISTRICT,

                                Defendant.
10

11          This case is an appeal of a decision by the Office of Administrative Hearings in

12   accordance with 20 U.S.C. § 1415(i)(2). Dkt. 8. The Court issues the following briefing

13   schedule:

14                  1)       Forty-five (45) days following the filing of the administrative record by
            the OSPI, Administrative Resource Services, Defendant shall file its responsive brief and
15          shall note it for consideration on a date no earlier than the fourth Friday after filing and
            service of the responsive brief.
16
                 2)      Plaintiff’s brief in opposition shall be filed and served not later than the
17          Monday before the noting date.

18                 3)      Any reply papers shall be filed and served no later than the noting date.

19                 4)     Defendant’s responsive brief and Plaintiff’s brief in opposition shall not
            exceed twenty-four (24) pages. Any reply brief shall not exceed twelve (12) pages.
20

21          DATED this 17th day of August, 2021.

22

23                                                        A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge


     BRIEFING SCHEDULE - 1
